UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1721


In Re:   BERNARD MIDDLETON, a/k/a Cass,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:92-cr-00348-CMH-3)


Submitted:   March 30, 2015                 Decided:   April 16, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bernard Middleton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bernard      Middleton   petitions    for        a     writ    of    mandamus,

alleging unreasonable delay by the district court and seeking an

order directing the district court to act.                      Our review of the

district court’s docket sheet discloses that on February 24,

2015, the district court ruled on Middleton’s motion to amend a

district court judgment.       Accordingly, we grant leave to proceed

in forma pauperis and deny the mandamus petition as moot.                         We

dispense   with      oral   argument   because        the       facts    and   legal

contentions    are   adequately   presented      in       the    materials     before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       2